ON MOTION FOR REHEARING
We deny appellant’s petition for rehearing. The trial court did not err when it denied appellant’s April 10,1987 motion for post-conviction relief. The record supports the trial court’s finding that the April 10, 1987 motion was untimely because the November, 1986 motion upon which appellant relies, was not filed. The record also shows that the April, 1987 motion raises the same grounds as those raised in prior motions for post-conviction relief and therefore constitutes a successive motion in violation of Rule 3.850, Florida Rules of Criminal Procedure.
REHEARING DENIED.
ANSTEAD, GLICKSTEIN and DELL, JJ., concur.